Citation Nr: 1016016	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to October 1973 and from April 2004 to June 
2004.  The Veteran had additional unverified active service 
of approximately 12 months and unverified inactive service of 
approximately 16 years prior to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Buffalo, 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran failed to report for a March 2010 central 
office hearing before the Board.


FINDING OF FACT

Service treatment records (STRs) document a positive in-
service tuberculin PPD (purified protein derivative) testing 
February 2002; however, the medical evidence of record does 
not show a confirmed diagnosis of active tuberculosis during 
service, within three years following discharge, or at any 
time since service.  


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
military service, nor may the service incurrence of pulmonary 
tuberculosis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 
3.374 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim of service connection for pulmonary 
tuberculosis decided herein, the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated 
in March 2008.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The Veteran's STRs are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Veteran was afforded the appropriate VA examination for 
his claim in July 2008.  Evidentiary development in this 
matter is complete to the extent possible.  The Veteran has 
not identified any pertinent, available evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim. 

Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection will also be presumed for certain chronic 
diseases, including active tuberculosis, if manifest to a 
compensable degree within three years after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Factual Background and Analysis

STRs show that the Veteran had a negative PPD test in 
November 2000; and a July 2001 chest X-ray was normal.  The 
Veteran had a positive PPD test in February 2002.  Chest X-
ray at that time was negative.  A February 2002 chest X-ray 
report from Niagara Falls Memorial Medical Center revealed a 
normal chest, with no evidence of old or active tuberculosis 
or other parenchymal disease.  A February 2002 letter from 
Buffalo Medical Group notes that in the past year, the 
Veteran had been deployed in Egypt, Saudi Arabia, Kuwait, 
Ireland and New York.  Currently, he denied any respiratory 
symptoms including cough or shortness of breath, fever, 
chills, night sweats, diaphoresis, or weight loss.  Lung 
examination was clear to auscultation and percussion.  The 
Veteran's physician noted that the Veteran had a negative PPD 
a year earlier, and a recent positive PPD, which was 
considered a "converter PPD."  He stated that the Veteran 
should be treated with prophylaxis for at least six months.  
He further stated, "At the present time the [Veteran] is not 
contagious and is not infectious."  The Veteran was 
prescribed INH (Isoniazid) therapy for six months beginning 
in April 2002.  There were no signs or symptoms of active 
pulmonary tuberculosis noted.  A December 2002 chest X-ray 
report from Niagara Falls Memorial Medical Center revealed a 
normal chest, with no evidence of old or active tuberculosis 
or other parenchymal disease.  Subsequent service records do 
not show evidence of active tuberculosis.  

Following service, a June 2004 chest X-ray report from 
Kenmore Mercy Hospital notes no dominant acute process.  
There was possible pleural calcification on the left side, 
the significance of which was not certain.  A July 2004 chest 
X-ray report from Kenmore Mercy Hospital notes clear lung 
fields and a possible tiny pleural plaque on the left side.  

VA treatment reports dated from 2004 to 2008 include an 
August 2004 chest X-ray report which reveals no active 
disease.  A June 2008 VA treatment record notes that the 
Veteran had a 1/2 pack per day smoking habit for the past 35 
years.  On examination, he had no shortness of breath.  

A July 2008 VA examination report notes that the Veteran 
denied any cough or expectoration.  There was no fever or 
night sweats.  The Veteran's appetite was excellent and his 
weight was stable at 200 pounds.  The Veteran denied ever 
being hospitalized for pulmonary tuberculosis.  The Veteran 
stated that to the best of his knowledge, the organism was 
never cultured.  He had no structural damage to his lungs.  
Upon examination, lung fields were completely clear on both 
sides anteriorly and posteriorly.  Pulmonary function testing 
revealed normal spirometry, lung volumes and diffusing 
capacity.  The examiner noted a diagnosis of pulmonary 
tuberculosis, now in remission, that was not impairing the 
Veteran in any way.  The examiner also stated that it was at 
least as likely as not that the condition was related to the 
Veteran's service.  

On review, the Veteran appears to base his claim for service 
connection on the fact that he had a positive PPD test during 
service, with subsequent treatment with INH.  The Board 
observes that a positive PPD test is merely a laboratory 
finding, and does not show that the Veteran has ever 
experienced an active disease process.  Thus, this finding 
alone is not considered a disability for which service 
connection may be established.  (Although the 2008 VA 
examiner related the Veteran's current "condition" to his 
military service, the Board again notes that there has never 
been a diagnosis of pulmonary tuberculosis, only a positive 
PPD test.)  As noted above, the record does not show a 
diagnosis of active tuberculosis during service, within three 
years following discharge, or at any time since service.  
Accordingly, service connection for pulmonary tuberculosis is 
not warranted.  See Brammer, supra.

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


